DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments received 2/2/2022.
Claims 1, 10, 16 are amended.. 
Claims 2-5 remain canceled.
Claims 1, and 6-24 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-24 are rejected under 35 U.S.C. 103 as obvious over Mendelson et al. (US 2010/0121567 A1; hereinafter, "Mendelson") in view of Scofield (U.S. 8,073,460 B1; hereinafter, "Scofield").

Claims 1, 10, 16, 22: (1, 10, 16 amended)
Pertaining to claims 1, 10, 16, 22, (claim 22 being dependent upon claim 16 and having parallel features to claims 1 and 10), as exemplified in the limitations of claim 1, as shown Mendelson teaches the following:
A method for providing targeted advertising via digital signages arranged within a retail premises having a plurality of zones, each of the plurality of zones is associated with a retail context, the method comprising: 
providing a plurality of wireless apparatuses operable to determine spatial positions of portable communication devices associated with consumers in the retail premises (Mendelson, see at least [0050]-[0054] and [0249]; e.g. “beacons” [wireless apparatuses] are used to determine user device location when user is indoors, e.g. in a shopping mall [retail premises] setting.); 
identifying the spatial positions of the portable communication devices associated with the consumers in the retail premises (Mendelson, see at least [0028]-[0029] e.g. “proximity to a tag/beacon will determine the "user'' location on the area/ facility map.” and see also at least [0034], [0050]-[0054] and [0249] e.g. location within 5-10m is determined.); 
via a data processing arrangement, performing the steps of: 
determining paths traversed by the portable communication devices within the retail premises by identifying sequences in which zones are visited by the portable communication devices, wherein the identification of sequences is based on the identified spatial positions and dwell-time of the portable communication devices (Mendelson, see at least [0122]-[0125] teaching “shopper paths” are determined via “dwell time” at “location”; e.g. “…Our system provides another level of data by looking at the aggregate paths that mobile phone carrying visitors take and the length of time they spend--known as "dwell time"…. taking the same route or visiting the same areas [zone] of the mall… We use part of the information as a key to calculate anonymous shopper paths.”), 
and wherein the paths include retail contexts of the zones visited by the portable communication devices (Mendelson, see at least [0028]-[0029], [0100]-[0103] and [0122]-[0125] in view of [0249] e.g. “areas [zones] of the mall” are known as waypoints; “waypoint (Macy’s for example)” and per [0100]-[0103]: “…Our Blue Umbrella indoor navigation takes a further step to give the user/shopper next generation shopping tools… Ability to navigate from waypoints to waypoints on the map Directory-brings the store/mall directory to the cell phone [0102] Search and Find-store/place/item products [retail context] that are on the directory-represent waypoints/tags/beacons on the loading maps…”); 
tracking counter values for at least one of visiting frequency and dwell-time of the portable communication devices for each of the retail contexts of the plurality of zones, wherein these counter values of the retail contexts of the paths changes with subsequent visits of the portable communication devices to the zones in the retail premises (Mendelson, see at least [0078] e.g.: “…[the] data we can collect using the technology can be used to provide trend reports showing which shops are most visited and at what times, whether there are sufficient public facilities to serve the visiting shoppers or whether more security staff are needed to name only a few of the potential benefits…”; see also at least [0122]-[0124] e.g. “Our system provides another level of data by looking at the aggregate paths that mobile phone carrying visitors take and the length of time they spend-known as "dwell time"….”); 
saving information associated with the paths traversed by the portable communication devices within the retail premises (Mendelson, see at least [0075], e.g.: “…Our Blue Umbrella technology is the only system on the market today that can gather [save] information on shopper paths continuously and accurately…” ); and 
determining a probable path for a maximum number of currently active portable communication devices in the retail premises based on the saved information (Mendelson, see at least [0062] e.g.: “…Our technology provides a reliable method for identifying the path habits [probable paths] and the behavior that people take through an area….”; as shown supra per [0075], Mendelson’s “path habits” are based on gathered [saved] information on shopper paths and is used, per [0078], to determine “whether there are sufficient public facilities to serve the visiting shoppers”; applicant’s phrase “for a maximum number of currently active devices” reads on Mendelson’s determination of sufficient facilities to serve the current total [maximum] visiting shoppers; Also, Mendelson per [0078] teaches providing “trend reports showing which shops are most visited and at what times, etc…”; a trend report is also a type of determined probable path of shoppers; and per [0125] “…We use part of the information as a key to calculate anonymous shopper paths.”; i.e. shopper paths are gathered [stored], and both path habits and anonymous shopper paths are calculated [determined] based on for the gathered information, which is then at least used to determine “whether there are sufficient public facilities to serve the visiting shoppers”); 
[…]
wherein the portable communication devices are one or more of mobile phones, smart telephones, Mobile Internet Devices (MID's), tablet computers, Ultra-Mobile Personal Computers (UMPC's), phablet computers, Personal Digital Assistants (PDA's), web pads, and handheld Personal Computers (PC's) (Mendelson, see at least [0034] e.g. “user’s mobile phone”);
Although Mendelson teaches the above limitations, and Mendelson teaches (e.g. per at least [0109]) “directly targeting the consumer standing right outside a business, an event, or walking toward a kiosk [digital signage] or restaurant, merchants can maximize their marketing budget while incorporating a new, inexpensive and effective form of advertising…”, and teaches, as shown supra, shopping malls [retail premises] which include waypoints (for example Macy’s) [retail context], Mendelson may not explicitly teach all the nuances as recited below. However, regarding these features, Mendelson in view of Scofield teaches the following: 

    PNG
    media_image1.png
    594
    426
    media_image1.png
    Greyscale
wherein one or more advertisements are displayed, via at least one of the plurality of digital signages arranged in the retail premises, based on the determined probable path for the maximum number of currently active portable communication devices in the retail premises and the change in counter of the retail contexts (Scofield, see at least Fig. 4B and at least [10:49-52] e.g. “…the publisher may send advertising content for location L1 to mobile device users at or near location L3 in order to generate more traffic from location L3 to location L1 [need to generate more traffic suggests counter of max number of ppl in retail premises at L1 has not been reached and count of ppl].  Also, an advertiser may pay more for delivery of advertising content to mobile device users at locations that are more proximate (e.g., according to traffic pattern trails and not necessarily physical proximity) the advertised location than for delivery of advertising content to mobile device users at locations that are less proximate the advertised location.  For example, if user trail information indicates that a majority of mobile device users travel from location L1 to location L2 than travel from location L3 to location L2, an advertiser may pay more to advertise location L2 to mobile device users at location L1 than to mobile device users at location L3….” And note also at least [19:59-60] e.g.: “some paths through navigational pattern information 200 may exhibit a substantial rate of change relative to other paths. Correspondingly, in one embodiment a time rate of change of the number of traversals of a given path may be assigned as a weight of that path….”) 
Therefore, the Examiner understands that the limitation in question is merely applying known techniques of Scofield (directed towards displaying ads via a public display device [digital signage] based on determined user path [probable path] and/or time rate of change of the number of traversals of a given path) which are applicable to a known base device/method of Mendelson (already directed towards provid[ing] a reliable method for identifying the path habits and the behavior that people take through an area and calculate[ing] anonymous shopper paths and providing advertising to such users based on such information) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Scofield to the device/method of Mendelson to arrive at the claim limitation because Mendelson and Scofield are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 13, 15, 19, 21: 
Mendelson / Scofield teaches the above limitations. Furthermore, Mendelson teaches the following:
… wherein the retail contexts comprise one of a product category and a brand of a product (Mendelson, see at least [0017] and [0100]-[0103] e.g. “…Our Blue Umbrella indoor navigation takes a further step to give the user/shopper next generation shopping tools …Search and Find-store/place/item products that are on the directory-represent waypoints/tags/beacons on the
loading maps. [0103] Sales/specials---discounts, sales, and coupons, that can be added-on or replacement to the mall/store flyer that provides the shoppers at points in the mall/store, it can even direct the user/ shopper to the aisle with the products/coupons and directs the shoppers to what they looking for.”)

Claims 7, 14, 20: 
Mendelson / Scofield teaches the above limitations. Furthermore, Mendelson teaches the following:
… further comprising adding new retail contexts to the paths based on new visits of the portable communication devices to new zones of the plurality of zones (Mendelson, see at least [0100]-[0103] e.g.: “Sales/specials---discounts, sales, and coupons, that can be added-on or replacement to the mall/store flyer that provides the shoppers at points in the mall/store, it can even direct the user/ shopper to the aisle with the products/coupons and directs the shoppers to what they looking for”).

Claims 8, 11, 17: 
Mendelson / Scofield teaches the above limitations. Furthermore, Mendelson in view of Scofield teaches the following:
… further comprising determining pricing for the one or more displayed advertisements (Scofield, see at least [30:49-65] e.g.: “Thus, advertising pricing or bid prices for providing advertising content to mobile device users at one of the proximate locations may be determined according to the ranking of each proximate location. For example, when determining pricing for advertising site 210e, sending advertising content to mobile device users at location 21 0c may be more expensive than for sending the advertising content to mobile device users at location 210a., etc…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Scofield (directed towards determining advertising pricing) which is applicable to a known base device/method of Mendelson (already directed towards advertising to users traversing paths within shopping malls [retail environments]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Scofield to the device/method of Mendelson because Mendelson and Scofield are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 9, 12, 18: 
Mendelson / Scofield teaches the above limitations. Furthermore, Mendelson in view of Scofield teaches the following:
… wherein based on the determined price, a time period and a digital signage present in the retail premises is selected for the one or more displayed advertisements (Scofield, see at last Fig. 7 e.g. #750, and see at least [2:63-3:11] the service may allow the destinations (store owners) to pay or bid to have advertising for their 65 location communicated to the mobile device. For example, the system may determine more than one predicted destination and may allow each of the predicted destinations to bid on placing advertising on the mobile device. In some embodiments, such bidding may occur in real time, such as by automated bidding software. In other embodiments, the cost of the advertising may be determined based on the likelihood that the mobile device user may travel to the particular destination…”; see also at least [9:64-11:53] e.g. “System 100 may determine that the mobile device user is leaving an area of rides and entering an area of gift, souvenir and/or other shopping. In response, system 100 may send advertising content for a gift shop (that the user is likely to pass) to an electronic sign or other public display device recommending the gift shop and including the mobile device user's name, etc….” and see also [17:57-18:13] and [30:10-33].)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Scofield (directed towards determining advertising pricing, time period, and location to advertise – e.g. public display device [digital signage]) which is applicable to a known base device/method of Mendelson (already directed towards advertising to users traversing paths within shopping malls, etc… [retail environments]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Scofield to the device/method of Mendelson because Mendelson and Scofield are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 23, 24: 
Mendelson / Scofield teaches the above limitations. Furthermore, Mendelson in view of Scofield teaches the following:
…wherein the step of determining pricing for the one or more displayed advertisements comprises calculating an automated rate card weighting scheme (Scofield, see at least [9:64-11:53], [17:57-18:13] and [30:10-33], e.g.: “After determining one or more predicted destinations for the mobile device user, system 100 may receive bids for providing advertising content for at least one of the one or more determined predicted destinations, as illustrated by block 720. For example, system 100 may be configured to communicate with an online, possibly automated, bidding or auction service allowing location agents, such as storeowners, shopkeepers, venue managers, etc., to bid on have advertising content for their locations be provided to mobile device users likely to visit their respective location. In some embodiments, an auction or other bidding service may hold online auctions in real time and system 100 may be configured to receive the results of a real-time auction, or other bidding system, when determining advertising content to provide to a mobile device user…”; Applicant’s specification1 regarding “automated rate card” reads on Scofield’s teachings)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Scofield (directed towards determining advertising pricing via a real-time auction based on predicted destinations – e.g. public display device [digital signage]) which is applicable to a known base device/method of Mendelson (already directed towards advertising to users traversing paths within shopping malls, etc… [retail environments]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Scofield to the device/method of Mendelson because Mendelson and Scofield are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 1, 10, 16 on 2/2/2022. Applicant's arguments (hereinafter “Remarks”) also filed 2/2/2022, have been fully considered but are respectfully not fully convincing as outlined below:
Regarding the previous 35 USC 112 rejections, the Examiner acknowledges the amendments overcome the previous deficiencies and therefore the Examiner has respectfully withdrawn those rejections.
Regarding the 35 USC 103 prior art rejections, the Applicant asserts (Remarks, pg. 10) the following limitation is not taught by the prior art: determining a probable path for a maximum number of currently active portable communication devices in the retail premises based on the saved information. Applicant argues (Remarks, pg. 11) that the feature in question should be interpreted in view of various examples provided per Applicant’s specification, such as per Spec [074]. 
Regarding this line of reasoning, the Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For at least this reason, applicant’s argument is not convincing.
Applicant further argues (Remarks, pgs. 12-13) that the prior art of Mendelson and Scofield are not on point with the intent of Applicant’s feature. However, Examiner notes that Applicant does not actually provide evidence which points out the supposed distinctions between the actual recited claim language and the teachings of Mendelson as relied upon by the Office. Furthermore, Mendelson as shown supra and hereinbelow for ease of reference teaches applicant’s feature. For example, Mendelson, see at least [0062], teaching: e.g.: “…Our technology provides a reliable method for identifying the path habits [probable paths] and the behavior that people take through an area….”; as shown supra per [0075], Mendelson’s “path habits” are based on gathered [saved] information on shopper paths and is used, per [0078], to determine “whether there are sufficient public facilities to serve the visiting shoppers”; applicant’s phrase “for a maximum number of currently active devices” reads on Mendelson’s determination of sufficient facilities to serve the current total [maximum] visiting shoppers; Also, Mendelson per [0078] teaches providing “trend reports showing which shops are most visited and at what times, etc…”; a trend report is also a type of determined probable path of shoppers; and per [0125] “…We use part of the information as a key to calculate anonymous shopper paths.”; i.e. shopper paths are gathered [stored], and both path habits and anonymous shopper paths are calculated [determined] based on for the gathered information, which is then at least used to determine “whether there are sufficient public facilities to serve the visiting shoppers”
Therefore, for at least these reasons, the applicant’s arguments and assertions are not convincing and the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
    

    
        1 Specification at [0062]: “the present disclosure also enables in determining a price for selected advertisement to be displayed. The price for the selected advertisement is determined based on calculating an automated rate card weighting scheme. Specifically, the automated rate card weighting scheme is calculated to determine which digital signage will show what advertisement and when, based on the probable path of the maximum number of currently active portable communication devices present in the retail premises 200. For example, based on the probable path, consumers' response towards the presented advertisement may be analyzed, and accordingly shop-owners (associated with various zones 202) may be requested to pay for showing the advertisement associated with their retail context in various zones 202. Therefore, based on the determined price a time period and a digital signage (present in the retail premises 200) are selected for displaying the selected advertisement.”